DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodington et al (US 20050179582). Woodington teaches (claim 1) a  method for a radar system (abs), the method comprising: transmitting, by a transmit channel of the radar system, a frame comprising first, second, and third chirps (fig 5a, items r1, r2, r3), each chirp having a chirp start frequency (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”), wherein the chirp start frequency of the transmitted chirps is dithered (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”), and receiving, by a receive channel of the radar system, a frame of reflected chirps based on the transmitted frame (para 33, “processes these control signals and radar return signals received by the ”), and generating a digital intermediate frequency (IF) signal (fig 3, para 42 “range determination is thus provided by measuring the beat frequency between the frequencies of the sample 58 of the transmit signal and the return signal 54”, para 44, “An analog-to-digital (A/D) converter 68 receives the output of a video amplifier 64 and converts the signal to digital form for coupling to the DSP 30 for detection processing”), (claim 1) each first, second, and third reflected chirp has a sampling window start time, the method further comprising dithering the sampling window start time of the reflected chirps (fig 13, items 656a, 656b, 656c and para 116), (claim 3, 10, and 16) each sampling window start time, a frequency of the first reflected chirp is approximately equal to a frequency of the second reflected chirp, and to a frequency of the third reflected chirp (fig 13, items 652a, b, c, and d “the frequency appears to be approximately equal at the start of the sampling”), (claim 4 and 11) the frame of transmitted chirps further has an idle time between the chirps, the method further comprising dithering the idle time between the transmitted chirps (fig 5a, items R1, R2, R3), (claims 5, 12, and 17) a time between the sampling window start times of the first and second transmitted chirps is approximately equal to a time between the sampling window start times of the second and third transmitted chirps (fig 13, Chirp 1, 2, 3 each have a 1.1msec interval), (claim 6, 13, and 18) a processing unit coupled to the radar transceiver IC to perform a range fast Fourier transform (FFT) on the digital IF signal to generate a range array (para 97, “spectrally pure frequency input to an FFT, input weighting can make the resulting FFT output appear in a smaller number of frequency bins than would occur with no input weighting. Since the frequency difference between the received echo and the transmitted signal relates directly to ”), (claim 8) a radar system (Abs), comprising: a radar transceiver integrated circuit (para 44, “The digital interface 36 is provided in the form of a controller area network (CAN) transceiver”), comprising: a timing engine configured to generate one or more chirp control signals for controlling generation of chirps in the radar transceiver (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”), a local oscillator coupled to the timing engine (para 46, “the output signal from amplifier 94 corresponds to a local oscillator (LO) signal 58 fed to an LO input port of a mixer 60 in the receive signal path”), the local oscillator configured to: receive the one or more chirp control signals; and generate a frame comprising first, second, and third chirps, each chirp having a chirp start frequency, wherein the frame further has an idle time between the chirps (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps” and para 33, “the DSP 30 processes these control signals and radar return signals received by the radar system 10 in order to detect objects within the field of view of the radar system”), ; and a control module coupled to the timing engine, the control module configured to dither the start frequencies of the chirps (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency ”), (claim 8) the control module is further configured to dither a sampling window start time of reflected chirps received from an analog-to-digital converter (fig 13, chirp 1, 2, and 3 and para 116), (claim 15) a method for a radar system (abs), comprising: dithering, by a control module of the radar system, a chirp start frequency of a plurality of transmitted chirps (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”); dithering, by the control module, a sampling window start time of reflected chirps generated by the transmitted chirps (fig 13, chirp 1, 2, and 3), and dithering, by the control module, an idle time between the transmitted chirps (fig 5a and para 116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodington as applied to claims 6, 13, and 18 above, and further in view of Melzer et al (US 20190113600). Melzer teaches (claim 7, 14, and 19) performing a two-dimensional FFT on the digital IF signal to generate a range-Doppler array (para 43, “the FFT is applied to the Range Map R[n, m] along the "slow" time axis. The resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m].”). It would have been obvious to modify Woodington to include performing a two-dimensional FFT on the digital IF signal to generate a .
Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. Applicant argues:
1) Woodington does not disclose a sampling window start time relative to each reflected chirp.
Response: Figure 13 shows the sampling windows of the chirp starting at different times for chirp 652a, 652b, 652c, and 652d. As paragraph 116 states randomly variable chirp offset intervals 680-680d in combination with the chirp sampling starting at the start of the random offset teaches a dithering sampling window start time.
2) Woodington illustrates that a system uses four averaged chirps for each beam.
Response: the claim is related to sampling window start times and paragraph 116 teaches a random offset sampling starting time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648